Citation Nr: 1135253	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to the service-connected diabetes mellitus Type II (DM-II).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for low back and hip disability.

5.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his May 2008 substantive appeal the Veteran requested a hearing before a Member of the Board at the RO, but withdrew that request in writing later the same month.

When this case was last before the Board in July 2009 it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The file has now been returned to the Board for further appellate review.

A claim for service connection for atherosclerotic heart disease as presumptively due to Agent Orange exposure is raised by the record but has not been adjudicated by the AOJ.  The Board accordingly does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

This case has been advanced on the Board's docket under the provisions of 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during active service; he is service-connected for DM-II based on that presumption.  

2.  An eye disorder is not related to active service or to a service-connected disability.

3.  Sleep apnea is not etiologically related to active service.

4.  Hypertension did not become manifest during active service or during the first year after discharge from service, is not etiologically related to active service to include herbicide exposure, and is not related to a service-connected disability. 

5.  A low back/hip disorder did not become manifest during active service or during the first year after discharge from service and is not etiologically related to active service.   

6.  Skin cancer is not etiologically related to active service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.   38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2010).

4.  A low back and hip disability was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Skin cancer was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.    38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a bilateral eye disability, sleep apnea, hypertension, skin cancer and disability of the hip and low back.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case full notice, to include notice with respect to the disability-rating and effective-date elements of the claims, was provided to the Veteran by letter in August 2007, prior to the November 2007 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs) and VA medical records have been associated with the claims folders, as well as treatment records from those non-VA medical providers identified by the Veteran has having relevant records.  Certain non-VA providers identified by the Veteran responded to the RO that records were not available, and the RO advised the Veteran in writing of such non-availability.  

The Veteran was provided with appropriate VA medical examinations regarding the claims for hypertension and bilateral eye disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  The reports included opinions that the hypertension and eye disorders are not secondary to service-connected disabilities.  Although the Board notes that the opinions did not specifically discuss whether there was secondary aggravation of the claimed disabilities, the Board finds that this is not required as there is no evidence that indicates that secondary aggravation may have occurred.  The Board also notes that he has not been afforded examination in regard to the claims for sleep apnea, skin cancer or low back and hip disability, but as explained in detail below he has not presented a prima facie claim on those issues so examination is not warranted at this point.  See 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  Further, the Veteran has not asserted continuity of symptomatology since service in regard to those disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.


Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  However, a new Note 3 at the end of 38 C.F.R. § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 53,202 (August 31, 2010).   

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service connection for bilateral eye disability, including secondary to DM-II

Service treatment records show treatment for superficial lacerations of the right cornea in May 1957, swollen eyes (probably due to allergy) in September 1965 and swollen right eye (probable conjunctivitis) in June 1966.  The Veteran's retirement physical examination report, dated in October 1971, noted the eyes as "normal" on examination, and in a concurrent Report of Medical History the Veteran denied history of eye trouble.

The Veteran was apparently diagnosed as diabetic in April 1999.

The Veteran had a VA diabetes examination in January 2002, in which the examiner noted complaint of cataracts in both eyes.  Examination of the eyes was negative except for early cataracts bilaterally.

Treatment records from optometrist Dr. SB dated in May 2007 show an impression of right eye age-related macular degeneration and bilateral nuclear sclerosis, hypertensive retinopathy, hyperopia, astigmatism and presbyopia.  Dr. SB specifically noted there was no diabetic retinopathy. 

A VA primary care clinic (PCC) note in July 2007 recorded an impression of no acute visual changes but chronic visual problems being treated by a private provider; most recent visit in May 2007 had shown no diabetic retinopathy.

The Veteran had a VA eye examination in September 2007 in which he reported history of blurred vision for the past two years; he denied eye pain, double vision or previous eye surgeries.  The examiner performed a clinical examination and noted observations in detail.  The examiner's impression was diabetes mellitus (DM) but no diabetic retinopathy and refractive errors bilaterally, for which the Veteran was provided a prescription for bifocals.

A VA ophthalmology note dated in October 2009 shows an impression of DM, stable nonproliferative diabetic retinopathy (NPDR) right eye, and bilateral cataracts and refractive error.   However, an August 2010 treatment note by the same ophthalmologist noted no current diabetic retinopathy.

On review, the Board finds the Veteran does not have an eye disorder that is etiologically related to active service.  He has refractive errors, but these are not shown to be related to active service and in any case refractive errors of the eyes such as presbyopia is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010); see also McNeely v. Principi, 3 Vet. App. 357, 363-64 (1992) (noting that presbyopia is a type of refractive error, "a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.").

The Veteran has also been noted with hypertensive retinopathy, but as he is not service-connection for hypertension this cannot be a valid claim for secondary service connection.  Although he has specifically alleged an eye disorder secondary  to the service-connected diabetes mellitus, clinical evidence of record provides just one entry showing an impression of NPDR, while there are multiple other records, both VA and private, which indicate that he does not have such a disorder.  Overall, the preponderance of the medical evidence is against the claim.

Regarding the Veteran's own opinion that his diabetes caused his eye problems, the Board notes that lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the competent and uncontroverted medical evidence of record establishes that he does not have chronic diabetic retinopathy.

Based on the evidence and analysis above the Board finds the claim for service connection for an eye disorder must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.




Service connection for sleep apnea

STRs are silent in regard to any sleep disorder during service.  

Treatment records from the Sleep Disorders Center of Southwest Virginia show an assessment of mild obstructive sleep apnea (OSA) in April 1996.

VA PCC notes in October 2000 and February 2001 note current medical problems including sleep apnea.

Treatment records from Dr. DZ show treatment for OSA in October 2002, December 2002 and January 2003.  In June 2007 the Veteran called the provider to explain he was "trying to get a few more benefits from the VA" and was seeking assistance in documenting his titration study; he was informed that study dated from September 2000. 

Thereafter, VA and private treatment records through March 2011 show periodic treatment for OSA. 

The Veteran is shown to have been diagnosed with OSA; accordingly, the first element of service connection - medical evidence of a current disorder - is met. However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran in this case has offered nothing to show a relationship between his current OSA and active service.  He has not alleged, and the evidence of record does not show, symptoms during service or continuous symptoms since discharge from service; he has not alleged, and the evidence of record does not show, that his OSA is somehow related to a service-connected disability.  In short, he has presented no basis whatsoever on which a claim for service connection can be considered.

Based on the evidence and analysis above the Board finds the claim for service connection for OSA must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Service connection for hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

STRs are silent in regard to high blood pressure during service.   Report of separation medical examination in October 1971 noted the vascular system as "normal" on examination and his current blood pressure was 112/82.  In a concurrent Report of Medical History the Veteran denied history of high or low blood pressure.

The treatment records associated with the file show notations of hypertension beginning in January 1999; records prior to that date are either silent in regard to hypertension or else record blood pressure readings that are not considered to be hypertensive.

A VA PCC note in October 2000 showed current medical problems including hypertension.

The Veteran had a VA diabetes examination in January 2002, in which the examiner noted hypertension had been diagnosed in 1999.  The Veteran had current blood pressure readings of 144/86, 140/74 and 174/82.  

A VA PCC note in July 2007 showed an impression of hypertension adequately controlled by medication.
 
The Veteran had a VA diabetes examination in September 2007.  The examiner noted the Veteran had been hypertensive since 1999, and since DM was diagnosed in 2000 the examiner concluded that hypertension was not due to the DM-II; the examiner also noted the Veteran had no kidney problems.  On examination the Veteran's blood pressure readings were 157/83, 119/68 and 150/73.  The examiner's diagnosis in relevant part was hypertension, more likely than not due to factors other than DM-II.

A VA treatment note in February 2011 shows current blood pressure of 151/68.  The Veteran was evaluated for resistant or secondary causes for hypertension, and was advised of the importance of regular exercise, diet and weight control in the control of hypertension.

On review of the evidence above, the Board finds the Veteran has diagnosis of  hypertension, but there is no indication the hypertension began in service or that it became manifest to any degree during the first year after service.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.

Hypertension is not presumptive to Agent Orange exposure under 38 C.F.R. § 3.309(e) (effective from August 31, 2010), which specifically distinguishes hypertension from ischemic heart disease.  

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In this case, outside the presumption there is no medical evidence of a relationship in this case between herbicides exposure and hypertension, so Combee does not apply. 

In regard to secondary service connection, competent and uncontroverted medical opinion in the form of the VA examination report states the Veteran's hypertension is not related to the service-connected DM-II disability.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the evidence does not demonstrate that the claimed hypertension is related to active service, to include herbicide exposure, or to service-connected disability including diabetes.  The Board accordingly finds the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule is not for application.   Gilbert, 1 Vet. App. 49, 54.  


Service connection for low back and hip disability 

STRs show complaints of back pain in January 1965, December 1966 and May 1969.  STRs are otherwise silent in regard to low back or hip complaints during service.  Report of separation medical examination in October 1971 noted the lower extremities, spine and other musculoskeletal as "normal" on examination.  In a concurrent Report of Medical History the Veteran denied history of recurrent back pain; his only reported musculoskeletal history was left knee bursitis.  

VA X-ray of the spine in October 1983 showed an impression of mild-to-moderate degenerative changes of the disc spaces involving the mid-to-lower dorsal spine and minimal degenerative changes to the lumbosacral spine.  The lumbosacral spine showed normal lordotic curvature and no fracture or dislocation.
 
A September 1999 treatment record from Dublin Professional Services Ltd. Shows the Veteran's right thigh to be 3 cm. longer than the left. The clinical impression in relevant part was congenital defects in pelvis and right leg.

The Veteran had a VA diabetes examination in January 2002, in which the examiner noted pain with flexion of the left hip; the report is silent in regard to back symptoms. 

The Veteran presented to the VA orthopedic clinic in April 2002 complaining of referred pain to the hips, left worse than right.  X-ray of the hips was normal but X-ray of the spine showed lumbar spondylosis, calcification and spur formation.

Private magnetic resonance imaging (MRI) of the lumbar spine in April 2006 showed an impression of moderate diffuse disc bulge at L4-5 together with retrolisthesis and facet arthropathy, resulting in marked central canal stenosis and bilateral foraminal canal opening.  Private X-ray of the lumbar spine in May 2006 showed spondylolisthesis of L5 over S1, probably secondary to degenerative changes, as well as mild narrowing of the L4-5 disc space and mild degenerative changes.

Private X-ray of the left hip in May 2006 showed degenerative changes in the sacroiliac joints but no significant abnormality of the left hip joint.  MRI of the left hip in June 2006 by the same provider was negative, with no evidence of any pathology in the hip joints. 

A letter from Carilion Neurosurgical Care dated in June 2006 states the Veteran had a two-and-one-half year history of left hip pain.  The letter provides extensive reports of the Veteran's treatment and progress but is silent in regard to the etiology of the underlying disorder.

A treatment note from Carilion Neurosurgical Care dated in April 2007 records history of spinal canal stenosis, degenerative disc disease (DDD) of the lumbar spine and chronic left hip pain.  Clinical impression after examination was chronic back pain with DDD of the lumbar spine and lumbar spine stenosis.

The Veteran had a consultation at the VA pain clinic in March 2008 during which he reported history of back surgery 20 years before that had relieved the pain for a time, but his back pain with radiculopathy had become worse since 2004.  He complained of pain primarily in the left hip.  The clinician stated that since imaging studies were negative for degenerative arthritis of the hip joint the most likely cause of the hip pain was radiculopathy originating in the spine.

The Veteran was referred to Virginia Highlands Orthopedic Spine Center in August 2009.  He reported symptoms related to no specific event or incident; he had back surgery by a private surgeon 30 years before and had no problems thereafter for many years.  His current back and left leg pain began approximately three-and-one-half years before the examination; he had been told by previous providers that he had arthritis, bulged disc and pinched nerve.  The physician performed a clinical examination and noted observations in detail.  The physician's impression was DDD of the cervical, thoracic and lumbar spine, as well as discogenic lumbar pain, lumbar spinal stenosis and degenerative lumbar spondylolisthesis.  The same diagnosis was continued after myelogram in October 2009.  

In November 2009 the Veteran underwent spinal fusion surgery.  As of December 2009 his spinal diagnosis was cervical and lumbar DDD; degenerative lumbar spondylolisthesis; and, status post lumbar decompression, stabilization and fusion surgery.

On review, the file does not show any back or hip trauma during service, and in fact the Veteran specifically denied such trauma when reporting his history to a private medical provider.  The Veteran has not asserted, and the file does not show, that he had any degenerative disorder of the hips or spine to any degree within the first year after discharge from service, so presumptive compensation under 38 C.F.R. § 3.309(a) is not for application.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 492, 494-95 (lay person may provide eyewitness account of medical symptoms).  In this case the Veteran has not asserted, and the evidence of record does not show, that he had back and/or hip symptoms continuously since discharge from service.  Accordingly, service connection for chronic disability under 38 C.F.R. § 3.303(b) cannot be considered.

In sum, the evidence of records does not show that the claimed back-and-hip disability is etiologically related to active service.  The Board accordingly finds the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule is not for application.   Gilbert, 1 Vet. App. 49, 54.  


Service connection for skin cancer

STRs are silent in regard to onset of skin cancer during service.  Report of separation medical examination in October 1971 noted the skin as "normal" on examination, and in a concurrent Report of Medical History the Veteran denied history of tumor, growth, cyst or cancer.

In August 1997, September 1999 and September 2001 the Veteran underwent surgery for removal of recurrent actinic keratoses in the face, head and neck.  However, a July 2002 biopsy report of skin taken from the right portion of the nose showed diagnosis of infiltrative-type basal cell carcinoma (BCC). 

The Veteran was identified with BCC of the right mid-helix and right mid-forehead in October 2007.

In June 2008 the Veteran was identified with hypertrophic actinic keratosis of the right cheek, but the left cheek showed squamous cell carcinoma arising from the irritated seborrheic keratosis.
 
In December 2008 the Veteran was identified with BCCs in the left shoulder and left neck, which were surgically removed in January 2009.

Records from New River Dermatology dated in January 2010 show the Veteran had a dermatologic  history of actinic keratosis, angioma, BCC, compound  nevi, intradermal nevus, junctional nevi, seborrheic keratosis, skin tags, solar lentigenes, squamous cell carcinoma and verruca vulgaris.

On review, the Veteran has shown medical evidence of two types of skin cancer: BCC and squamous cell carcinoma.  Neither of these cancers is shown to have been manifested during service, and neither is presumptively related to Agent Orange, and in fact in July 2009 the National Academy of Sciences (NAS) issued a "Veterans and Agent Orange Update: 2008" (Update 2008) that found presumptive service connection was not warranted based on exposure to herbicides for non-melanoma skin cancer (specifically including basal cell and squamous cell).

Outside the presumption there is no medical evidence of a relationship between the Veteran's skin cancer and Agent Orange exposure, so Combee does not apply.

In sum, the evidence of record does not show that the claimed skin cancer is related to active service, to include Agent Orange exposure.  The Board accordingly finds the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule is not for application.   Gilbert, 1 Vet. App. 49, 54.  











	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for bilateral eye disability is denied.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for low back and hip disability is denied.

Service connection for skin cancer is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


